Name: Commission Regulation (EEC) No 1854/85 of 2 July 1985 amending Regulation (EEC) No 3398/84 as regards the period of application of the derogation from the quality standards for onions
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption
 Date Published: nan

 4. 7. 85 Official Journal of the European Communities No L 174/27 COMMISSION REGULATION (EEC) No 1854/85 of 2 July 1985 amending Regulation (EEC) No 3398/84 as regards the period of application of the derogation from the quality standards for onions Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for onions are set out in Annex I to Commission Regulation (EEC) No 2213/83 (3) ; Whereas Commission Regulation (EEC) No 3398/84 (4) makes certain derogations from the quality standards for onions for a limited period ; whereas the derogations should continue in order that sufficient experience can be gained before the standards are amended : Article 1 In the second subparagraph of Article 2 of Regulation (EEC) No 3398/84 '30 June 1985' is hereby replaced by '30 June 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5. 1972, p. 1 . I1) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 213, 4 . 8 . 1983, p. 13 . (4) OJ No L 314, 4 . 12. 1984, p. 14.